. Lipscomb, J..
Tiie counsel for tiie appellant contends that the .brand being so put on did not alter the previous brand, as it neither changed nor defaced the same.
This position is not sound. The words “altering or defacing ” are not synonymous terms. Defacing would be the obliterating; altei’ng would be changing from what it was before into a different brand. The first brand was a particular designation of ownership by which the cattle sc branded could bo i unwn. If another letter is branded on the same beast it no longer is a designation of ownership, although the first letters have not been changed. The cow was dc-ignated as the property of Mrs. Boston from tiie brand S. B.; but when another letter had been put on by branding with L., it was no longer tiie same branu It was altered from S. B. on tiie rump to S. B. on the rump and L. on the side. We believe, then, that putting an additional brand to the one already on is an .alteration of tiie brand, although the last mar not interfere with or change the figure of the first, and that the judgment (if the court below must be'affirmed.
Judgment affirmed.